Citation Nr: 0801043	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-12 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection for a right knee disorder as due to a 
service-connected lower spine disorder.  

2.	Service connection for a left knee disorder as due to a 
service-connected lower spine disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associated Counsel 



INTRODUCTION

The veteran had active service from June 1968 to June 1970.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.   

The Board remanded this matter for further development in 
February 2007.  


FINDINGS OF FACT

1.	The veteran's right knee disorder is not related to his 
service-connected lower spine disorder.  

2.	The veteran's left knee disorder is not related to his 
service-connected lower spine disorder.  


CONCLUSIONS OF LAW

1.	A right knee disorder is not proximately due to or the 
result of the service-connected lower spine disorder.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2007).  

2.	A left knee disorder is not proximately due to or the 
result of the service-connected lower spine disorder.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a) (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right and left 
knee disorders.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
dated in April 2003, April 2005, and March 2007.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements comprising his claims and the evidence needed to 
substantiate the claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain (the Board 
also finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his 
claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claims.  And 
the April 2003 letter was issued to the veteran before 
initial adjudication of his claims in July 2003.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide the veteran with information regarding 
effective dates for the award of benefits until the March 
2007 letter.  See Mayfield and Dingess/Hartman, both supra. 

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be detailed further below, the Board 
will deny the veteran's claims here.  So no effective dates 
will be assigned here.  As such, the veteran will not be 
negatively impacted by the untimely notice regarding 
effective dates.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing of the notice from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with 
compensation medical examinations for his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Service Connection 

The veteran has been service connected for a lumbar spine 
disorder since October 1970.  In March 2003, the veteran 
claimed that this disorder caused him to develop left and 
right knee disorders.  The RO denied these secondary service 
connection claims in the July 2003 rating decision on appeal.  
See 38 C.F.R. § 3.310.  For the reasons set forth below, the 
Board agrees with the RO's decision.      

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).    

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the medical evidence clearly shows that the 
veteran has a lumbar spine disorder.  Private and VA medical 
evidence shows a ruptured disk at L5, moderate 
dextrorotational scoliosis, moderately severe diffuse 
spondylosis, minimal multilevel degenerative disc space 
disease, and chronic bilateral sacroilitis along with 
evidence of ankylosis of the right SI joint.  

The medical evidence also clearly shows that the veteran has 
a current bilateral knee disorder.  A May 2007 VA 
compensation examination report noted diagnoses of 
degenerative joint disease with limitation of function in 
both knees.  

But, despite the volumes of private and VA medical records in 
the claims file, many of which address shoulder, elbow, neck, 
and back disorders, there is no evidence in the record 
suggesting that the veteran's knee disorders relate to his 
service-connected lower spine disorder.  38 C.F.R. § 
3.310(a).  In fact, the only medical evidence of record 
addressing nexus found the opposite.  The May 2007 VA 
examiner stated that the veteran's knee disorders did not 
relate to his service-connected lower spine.  Rather, the 
examiner found the veteran's knee disorders attributable to 
injuries incurred during post-service civilian employment.  
As such, the record does not support the veteran's claims of 
secondary service connection here.  

In making its determinations, the Board considered the 
veteran's statements.  The Board must nevertheless look to 
medical evidence of record in determining the issues on 
appeal.  The Board must rely primarily on medical 
professionals, and not lay persons such as the veteran, when 
determining matters of etiology and medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)








ORDER

1.	Service connection for a right knee disorder, as due to a 
service-connected lower spine disorder, is denied.    

2.	Service connection for a left knee disorder, as due to a 
service-connected lower spine disorder, is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


